          Case 1:19-cr-00651-LTS Document 258
                                          261 Filed 05/08/20
                                                    05/11/20 Page 1 of 2
Jacob Barclay Mitchell
Attorney-at-Law
140 Broadway Suite 4611
New York, New York 10005
jacobbarclaymitchell@gmail.com
Fax 212 858 7750                                                       Telephone 540 273 3400




                                                  May 8, 2020

By ECF
Hon. Laura Taylor Swain
                                                   MEMO ENDORSED
United States District Judge
Southern District of New York
500 Peal Street
New York, NY 10007

                            United States v. Ionela Constantinescu,
                                       19 Cr. 651 (LTS)

Your Honor:

       I represent Ionela Constantinescu in the above-captioned case and write with the
consent of Pretrial Services Officer, Rena Bolin, and the consent of the government,
respectfully to request that Ms. Constantinescu’s bail conditions be modified to remove
the requirement of home detention. For the time being Ms. Constantinescu consents to
location monitoring and a curfew.

       The reason for the request is that Ms. Constantinescu has moved to New York
City, upon Your Honor’s consent to the defense’s previous request and in attempting to
get her family settled has reason to leave the house periodically to get supplies and
household needs. Additionally, the family is searching for a different apartment to live in
due to previously unforeseen circumstances and Ms. Constantinescu needs to be able to
go view potential apartments and act quickly so as not lose the apartment to another
potential renter while waiting for permission to go view the place.

       Ms. Constantinescu has remained in perfect compliance with the terms of her
release in Florida while in maintaining employment as a Lyft driver and caring for her
children. She has also remained in perfect compliance while here in New York and is
seeking employment, as she is not currently driving for Lyft.

       Given these circumstances, granting Ms. Constantinescu’s request to remove
home detention is in the spirit of the “least restrictive” combination of conditions needed
to ensure her appearance in court. 18 U.S.C. § 3142(c)(1)(B) (emphasis added).

       For the foregoing reasons, I respectfully request that the Court endorse this letter
to allow Ms. Constantinescu requested bail modifications above. Should the Court grant
         Case 1:19-cr-00651-LTS Document 258
                                         261 Filed 05/08/20
                                                   05/11/20 Page 2 of 2
Hon. Laura Taylor Swain
United States v. Constantinescu
May 8, 2020
Page 2

this request, defense counsel will notify SDNY pretrial services promptly. Further,
defense counsel will notify the Court, the government and pretrial services should Ms.
Constantinescu relocate to a new address. Thank you for your consideration of this
request.


                                                 Respectfully submitted,

                                                  /s/ Jacob Mitchell
                                                 Jacob Mitchell
                                                 Attorney for Ionela Constantinescu


cc:    AUSAs Robert Sobleman, Elizabeth Hanft, Daniel Loss and Samuel Rothschild
      Pretrial Services Officer Rena Bolin (by email)
      Ionela Constantinescu (by email)




 The requested modification is granted. DE# 258 resolved.

 SO ORDERED.
 5/8/2020
 /s/ Laura Taylor Swain, USDJ
